FILED
                                                                   United States Court of Appeals
                                                                           Tenth Circuit

                                                                         January 18, 2008
                       UNITED STATES COURT OF APPEALS
                                                                       Elisabeth A. Shumaker
                                 TENTH CIRCUIT                             Clerk of Court
                        _____________________________________

 BIJAN DANESHVAR,

                Plaintiff-Appellant,                           No. 07-3240
           v.                                                   (D. Kansas)
 GRAPHIC TECHNOLOGY, INC.,                              (No. 2:04-CV-02212-JWL)

                Defendant-Appellee.

                        _____________________________________

                             ORDER AND JUDGMENT*
                        _____________________________________

Before HENRY, Chief Judge, TYMKOVICH, and HOLMES, Circuit Judges.**
                   _____________________________________


       Bijan Daneshvar, formerly employed by Graphic Technology, Inc. (GTI), appeals

the district court’s dismissal of his motion for relief from judgment filed pursuant to Rule

60(b). For the reasons explained below, we affirm the district court’s dismissal.




       *
         This order and judgment is not binding precedent except under the doctrines of
the law of the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
        After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See FED. R.APP. P. 34(f) and 10TH CIR. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
                                    I. BACKGROUND

       Mr. Daneshvar filed a pro se complaint against GTI alleging several violations of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. The alleged

violations included unfair discharge, failure to promote, unequal terms and conditions of

employment, retaliation, and additional discriminatory acts under Title VII. The district

court dismissed several claims for lack of subject matter jurisdiction, and granted

summary judgment to GTI on the balance of the claims. See Daneshvar v. Graphic

Tech., Inc., 433 F. Supp. 2d 1244 (D. Kan. 2006); Daneshvar v. Graphic Tech., Inc., 2006

WL 266603 (D. Kan. Feb. 1, 2006); Daneshvar v. Graphic Tech., Inc., 2006 WL 14565

(D. Kan. Jan. 3, 2006). We affirmed the district court’s judgment on May 15, 2007, and

the mandate issued on June 6, 2007. See Daneshvar v. Graphic Tech., Inc., 237 F. App’x

309 (10th Cir. 2007).

       Mr. Daneshvar filed a motion pursuant to Fed. R. Civ. P. 60(b) seeking relief from

the district court’s judgment. In his motion for relief from judgment, Mr. Daneshvar

contended that he had newly-discovered evidence of conspiracy, cover-up, forgery, and

fraud that supports the revisiting of his claims regarding disparate wages and wrongful

discharge. Mr. Daneshvar also contended that GTI and its counsel have engaged in

misconduct including fabrication of documents and submission of perjured testimony.

The district court concluded that the evidence Mr. Daneshvar presented in his Rule 60(b)

motion could have and should have been presented in his response to GTI’s motion for

summary judgment. The district court also reprimanded Mr. Daneshvar for his bald and

                                             2
unsupported assertions regarding GTI’s and counsel’s misconduct. Mr. Daneshvar now

appeals.

                                       II. DISCUSSION

       “We review a district court’s denial of a Rule 60(b) motion for an abuse of

discretion. Amoco Oil Co. v. United States Envt’l Protection Agency, 231 F.3d 694, 697

(10th Cir. 2000). “Parties seeking relief under Rule 60(b) have a higher hurdle to

overcome because such a motion is not a substitute for an appeal.” Bud Brooks Trucking,

Inc. v. Bill Hodges Trucking Co., Inc., 909 F.2d 1437, 1440 (10th Cir. 1990). “Rule

60(b)[] relief is . . . difficult to attain and is appropriate only when it offends justice to

deny such relief.” Zurich N. Am. v. Matrix Serv., Inc., 426 F.3d 1281, 1293 (10th Cir.

2005) (citation and internal quotation marks omitted). “Given the lower court's

discretion, the district court's ruling is only reviewed to determine if a definite, clear or

unmistakable error occurred below.” Id. at 1289 (internal quotation marks omitted). We

do not find a definite, clear or unmistakable error, and therefore affirm.

       Indeed, we have reviewed plaintiff's Rule 60 motion, and conclude that Mr.

Daneshvar does not endeavor to offer any justification for the delayed reference to these

allegations, when the evidence appears to have been in his possession during the

summary judgment proceedings.




                                                3
                                III. CONCLUSION

      Accordingly, we AFFIRM the district court’s denial of Mr. Daneshvar’s Rule

60(b) motion.

                                Entered for the Court,

                                Robert H. Henry
                                Chief Circuit Judge




                                         4